Title: To George Washington from Major General Benedict Arnold, 8 July 1778
From: Arnold, Benedict
To: Washington, George


          
            Dear General,
            Philadelphia July 8th 1778.
          
          Yesterday I had the honor of your Excellency’s favour of the 6th and am very happy to
            hear the Enemy have suffered so very considerably in their march thro’ the Jerseys—I
            make no doubt this Campaign will be crown’d with success, & that your Excellency
            will soon enjoy in peace the Laurels you have with so much perseverence, toil &
            hazard reaped in the Iron field of War.
          My extreme illness has prevented my writing as often as I wished; at present I am
            entirely free from the disorder in my stomach; my wound is in a p[r]omising way and
            pretty free from pain.
          I presume General Portail will return to Philada again, no measures will be taken
            respecting the Works here & those to be constructed untill I receive your
            Excellency’s instructions on the subject.
          Three hundred prisoners of War will go from this tomorrow morning on their way to New
            York, and as many the last of this week—The whole number of deserters arrived here is
            upwards of Six hundred—I have the honor to be with the greatest respect, most
            Affectionately & Sincerely Dr General your Excellency’s Obedt Humble servant
          
            B. Arnold
          
          
            Since writing the above an Express is arriv’d to Congress from France by the way of
              Boston, with intelligence that on the 15 of April a French fleet
              sailed from Tolu [Toulon] consisting of twelve sail of the Line, seven Frigates
              & four Xebecs—which we may hourly expect to arrive in this or Chesepeak Bay—By
              this express dispatches have come for the Admiral & Monsieur Gerard—Count De Esteen commands the fleet.
            Admiral Keppel sailed the 24 of April from St Helens with eleven sail of the
              Line.
            May 5th 17 Sail of the Line were in the Brest road eight others were to join them in
              a few days exclusive of Frigates.
          
          
            B. Arnold
          
        